Exhibit STOCK PURCHASE AGREEMENT This Stock Purchase Agreement (this “Agreement”) made and entered into as of April 1, 2009, between DMP Holdings, Inc., a Utah corporation (the “Buyer”) and the individuals named as the shareholders on the signature page hereto (referred to herein collectively as the “Sellers” or individually as the “Seller”). This Agreement sets forth the terms and conditions upon which Sellers are selling to the Buyer and the Buyer is purchasing from the Sellers the number of shares (hereinafter referred to as the “Shares”) of common stock of Corporate Equity Investments, Inc., a Florida corporation (the “Company”) indicated on the signature page hereto in a private stock sale transaction. In consideration of the mutual agreements contained herein, the parties hereby agree as follows: I.
